      Case 1:20-cv-00251-PAE-GWG Document 68 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LA’SHAUN CLARK,

                                   Plaintiff,

                       -against-
                                                              20-CV-00251 (PAE) (GWG)
 NEW YORK CITY HOUSING AUTHORITY;
 NEW YORK INSULATION &                                          ORDER OF SERVICE
 ENVIRONMENTAL SERVICES, INC.; JLC
 ENVIRONMENTAL CONSULTANTS, INC;
 ROCKMILLS STEEL PRODUCTS CORP,

                                   Defendants.

GABRIEL W. GORENSTEIN, United States Magistrate Judge:

        Pursuant to the Court’s July 6, 2020, Order (Docket # 66) and through a letter dated July

6, 2020, plaintiff waived her “right to have the U.S. Marshals Service effectuate service in this

matter on any defendant at any time” and requested the Court issue a summons for defendant

New York Insulation & Environmental Services Inc. D/B/A New York Insulation Inc. (Docket

# 67). Accordingly, the Clerk of Court is directed to issue a summons as to defendant New York

Insulation & Environmental Services Inc. D/B/A New York Insulation Inc. Plaintiff is directed

to serve the summons and complaint on defendant within 90 days of the issuance of the

summons. If within those 90 days, plaintiff has not either served defendant or requested an

extension of time to do so, the Court may dismiss the claims against defendant under Rules 4 and

41 of the Federal Rules of Civil Procedure for failure to prosecute.

        The Clerk of the Court is directed to inform the U.S. Marshals Service to cease any

efforts to effectuate service.

SO ORDERED.

Dated: July 8, 2020
       New York, New York
